Citation Nr: 9909497	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-31 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for lumbar disc syndrome, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service in the U.S. Army from July 
1975 to July 1979.  He also had periods of active duty for 
training in the U.S. Army Reserves, to include a period of 
active duty for training from August 16, 1987 to August 30, 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined an increased rating for 
lumbar disc syndrome.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's lumbar disc syndrome, rated as 
intervertebral disc syndrome (IDS), results in periodic 
attacks of paraspinal muscle spasm with complaint of low back 
and lower extremity pain.  There are no signs of of 
neurological deficits or sciatic neuropathy.

3.  The appellant experiences no more than moderate, periodic 
attacks of IDS.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbar disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Part 
4; Diagnostic Codes 5285- 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992).  Furthermore, he has undergone 
recent VA spine and peripheral nerves examinations, and the 
evidence of record is sufficient to decide this case.  The 
Board accordingly finds the duty to assist him, mandated by 
38 U.S.C.A. § 5107, has been satisfied.

The Board must determine whether the weight of the evidence 
supports the appellant's claim or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1998); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appellant contends, in essence, that his symptomatology 
of chronic low back pain, lower extremity pain, bulging 
discs, muscle spasms and osteoarthritis of the lumbar spine 
warrants a disability evaluation in excess of the currently 
assigned 20 percent rating.  Service medical records for his 
period of active service in the U.S. Army reveals treatment 
for chronic low back pain with acute paravertebral muscle 
spasm.  His back condition was non- responsive to inpatient 
or outpatient treatment, but the etiology of the back pain 
could not be determined.  His separation examination, dated 
in May 1979, reveals his complaint of recurrent back pain, 
but physical examination indicated a normal clinical 
evaluation of the spine.

VA general examination, dated in August 1979, failed to 
reveal an etiological basis for the appellant's continued 
complaint of low back pain.  Similarly, an August 1979 VA 
neurological examination was unremarkable without any 
definite electrophysiological evidence of left L- 5 
radiculopathy.  Diagnosis was of back pain, probably due to 
chronic back strain, without clear signs of nerve root 
involvement.

In August 1987, while on active duty for training with the 
U.S. Army Reserves, the appellant injured his back while 
lifting large barrels of oil.  He complained of low back pain 
with radicular symptoms down the right leg which proved to be 
persistent and non- responsive to conservative outpatient 
treatment.  He was diagnosed with severe lumbosacral strain 
and possible herniated nucleus pulposus following inpatient 
treatment in November 1987.  In May 1988, electromyography 
findings revealed active denervation potentials in the median 
gastrocnemius and the L5- S1 paraspinal on the right side 
which were compatible with a mild L5- S1 disc.  Physical 
Evaluation Board evaluation, dated in June 1988, indicated a 
diagnosis of IDS with right L5- S1 disc radiculitis without 
radiculopathy.  His IDS was considered "moderate" in 
severity with recurring attacks, and he received a medical 
discharge.

By means of a rating decision dated in March 1989, the RO 
reopened and granted the appellant's claim for service 
connection for lumbar disc syndrome, and assigned the 20 
percent disability evaluation which has remained in effect to 
the current appeal.

VA outpatient treatments records, dated from January 1989 to 
July 1996, reveal the appellant's continued complaint of 
"periodic" lower back pain.  Physical examinations revealed 
paraspinal muscle spasms and stiffness of the lower back.  He 
was treated with muscle relaxers, non- steroidal anti- 
inflammatory agents, back exercises and a fitted corset 
brace.  Decreased range of motion of the back with movement 
very slow due to pain was noted in June 1993.  His decreased 
range of motion of the lumbar spine was described as "mild" 
in October 1993.  There are numerous notations of no signs of 
leg numbness or weakness.  In October 1995, he voiced new 
complaint of left leg radicular pain.  Computerized 
tomography (CT) scan findings, dated in January 1996, 
revealed a bulging disc at L4- L5 medially, and a bulging 
disc at L5- S1 medially but more extended to the left.  In 
July 1996, he reported back pain with "occasional" 
radiation down the right leg.

On VA spine examination, dated in August 1996, the appellant 
described a history of muscle spasm which got "better and 
worse."  He was trying to work as a pipe fitter's helper, 
and his current prescriptions included Meclomen, Naprosyn and 
Daypro.  Physical examination was negative for postural 
abnormalities or fixed deformities.  Musculature of the back 
was satisfactory.  Range of motion of the lumbosacral spine 
was recorded as 60 degrees of forward flexion, 18 degrees of 
backward flexion, 16 degrees of left lateral flexion, and 28 
degrees of right lateral flexion.  There was objective 
evidence of "moderate" pain.  X- ray examination revealed 
degenerative changes with anterior osteophytic spurring more 
notably at the level L5.  Diagnosis was of "moderate" 
osteoarthritis of the lumbosacral spine.

On VA peripheral nerves, dated in August 1996, the appellant 
voiced additional complaint of increasing amounts of back 
pain upon using his legs, and right leg radicular pain.  
Physical examination revealed good bulk and tone of the legs 
with no atrophy.  Strength was 5/5 bilaterally with positive 
give way noted and some diffuse range of motion secondary 
reportedly due to lower back pain.  No myotonia or other 
nerve distribution weakness was noted, and there were no 
sensory deficits.  He did display a very guarded gait with 
stiff upright posture when walking.  Reflexes were 3's 
throughout with downgoing toes bilaterally.  There was no 
clonus.  No paralysis, neuritis or neuralgias were noted in 
the lower extremities.  Diagnosis was of low back pain with 
disc bulging with clinical history and examination not 
consistent with myelopathy or peripheral neuropathy.  
Recommendations included continued management with muscle 
relaxants and non- steroidals.  Further neurological 
assessment was not indicated.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  The RO has rated the appellant's lumbar 
spine disability as 20 percent disabling under Diagnostic 
Code 5293 which contemplates IDS characterized by moderate, 
recurring attacks.  The 20 percent disability rating is also 
assignable for moderate limitation of motion of the lumbar 
spine (Diagnostic Code 5292) and lumbosacral strain with 
muscle spasm and unilateral loss of lateral spine motion 
(Diagnostic Code 5295).

A 40 percent disability rating is warranted for IDS 
characterized by severe, recurring attacks with intermittent 
relief (Diagnostic Code 5293), favorable ankylosis of the 
lumbar spine (Diagnostic Code 5289), severe lumbar spine 
limitation of motion (Diagnostic Code 5292), and severe 
lumbosacral strain (Diagnostic Code 5295).

A 50 percent disability rating is warranted for unfavorable 
ankylosis of the lumbar spine (Diagnostic Code 5289).  A 60 
percent disability is warranted for residuals of a vertebral 
fracture (Diagnostic Code 5285), complete bony fixation of 
the spine with favorable angle (Diagnostic Code 5286) and 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
(Diagnostic Code 5293).

In this case, there is no evidence of vertebral fracture, 
ankylosis, or complete fixation of the lumbar spine.  
Accordingly, the appellant is not entitled to increased 
ratings under Diagnostic Codes 5285, 5286 and 5289.

Review of the record reveals that the appellant does not 
demonstrate any motor deficits, sensory deficits, muscle 
atrophy or similar findings consistent with sciatic 
neuropathy.  He does have flare- ups of paraspinal spasm with 
limitation of motion of the lumbar spine and complaint of low 
back and lower extremity pain, but his symptoms have recently 
been described as "mild" and "moderate" in degree.  He has 
described the frequency of these flare- ups as "periodic" 
and "better and worse."  Thus, the Board finds, by a 
preponderance of the evidence, that the appellant experiences 
no more than moderate, periodic attacks of IDS.  Accordingly, 
the Board finds that an increased rating under Diagnostic 
Code 5293 is not warranted.

The medical evidence shows that the appellant's limitation of 
motion of the lumbosacral spine as been described as "mild" 
and "moderate" in degree by VA examiners.  Certainly, there 
is no evidence of Goldthwaite's sign, marked limitation of 
forward bending in standing position, abnormal mobility on 
forced motion or listing of the whole spine.  Accordingly, 
the Board finds, by a preponderance of the evidence, that he 
is not entitled to an increased rating under this Diagnostic 
Codes 5292 and 5295.

In this case, the appellant's rating for IDS under Diagnostic 
Code 5293 contemplates limitation of range of motion.  VA 
O.G.C. Prec. Op. No. 36-97 (Dec. 12, 1997).  As such, a 
separate evaluation for his degenerative changes in the 
lumbosacral spine is not warranted.  See 38 C.F.R. §§ 5003 
and 5010 (1998).

Consideration has also been given to the potential 
application of the various applications of 38 C.F.R. Parts 3 
and 4, including §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  As stated above, the appellant's rating for IDS 
under Diagnostic Code 5293 contemplates limitation of range 
of motion.  See generally Johnson v. Brown, 9 Vet.App. 7 
(1996).  His rating specifically contemplates periodic 
symptomatology of pain, muscle spasms and limitation of 
motion of the lumbar spine.  As such, the Board is of the 
opinion that the appellant's lumbar disability as a whole, 
with consideration given to frequency and duration of his IDS 
attacks, is fully commensurate with the currently assigned 20 
percent disability rating under Diagnostic Code 5293.  It 
should be noted that the rating schedule may not be employed 
as a vehicle for compensating a claimant twice (or more 
often) for the same symptomatology.  Esteban v. Brown, 6 
Vet.App. 259, 262 (1994); Brady v. Brown, 4 Vet.App. 203, 206 
(1993); 38 C.F.R. § 4.14 (1997).  Thus, in this case, 
separate ratings for functional loss, as well as functional 
loss due to painful use, weakness, excess fatigability, 
incoordination, or impaired ability to execute, are not in 
order.

The benefit of the doubt rule is not for application in this 
case because the evidence is not in relative equipoise.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 4.3 (1998).

ORDER

An increased rating for lumbar disc syndrome is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


